United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 29, 2003

                                                         Charles R. Fulbruge III
                           No. 03-10618                          Clerk
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      ONE 1996 LEXUS LS 400,
                      VIN JT8BH22F8T0036858,

                                                           Defendant,

                       INCREASE EBONG ISANG,

                                                   Movant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:02-CV-00947-BF-R

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Increase Ebong Isang, federal prisoner # 24177-077, has

moved this court for leave to proceed in forma pauperis (“IFP”) in

an appeal from the district court’s judgment determining that one

1996 Lexus LS 400, VIN JT8BH22F8T0036858, is subject to forfeiture

pursuant to 18 U.S.C. §981(a)(1)(C). In denying Isang’s motion for

leave to proceed IFP on appeal, the district court certified that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the appeal is not taken in good faith under 28 U.S.C. § 1915(a)(3)

and FED. R. APP. P. 24(a).      By moving for IFP, Isang has challenged

the district court’s certification.        See Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).

            The district court did not err in rejecting Isang’s

contention that the forfeiture was illegal because he was not

provided with pre-deprivation notice and hearing.               See Calero-

Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679–80 (1974).

Nor did it err in rejecting Isang’s contention that the forfeiture

was illegal because the Lexus was not seized pursuant to a search

warrant.     See United States v. $9,041,598.68, 163 F.3d 238, 250

(5th Cir. 1998).       In granting the motion for summary judgment, the

district court concluded that the United States had met its burden

of   proving    that   Isang   had   engaged   in   the   criminal   activity

described in 18 U.S.C. § 513(a) and that the Government had shown

that the Lexus was derived from the proceeds of that criminal

activity.      Isang presented no competent summary judgment evidence

to the contrary.       No error has been shown.

            Because Isang has not shown that his appeal will present

legal points arguable on their merits, the appeal is DISMISSED AS

FRIVOLOUS.      See Howard v. King, 707 F.2d 215, 219–20 (5th Cir.

1983); 5TH CIR. R. 42.2; see also Baugh, 117 F.3d at 202 n.24.            The

motion for leave to proceed IFP on appeal is DENIED.

            APPEAL DISMISSED; IFP DENIED.



                                       2